 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 839 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Pitts submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Urging a peaceful resolution of the conflict over Kashmir, and for other purposes. 
 
Whereas the conflict over Kashmir began in 1947 after colonial partition of the region; 
Whereas United Nations Security Council Resolution 47 of April 21, 1948, called for the holding of a plebiscite for the people of Kashmir; 
Whereas numerous human rights reports detail the extensive suffering of the Kashmiri people at the hands of security forces, militias, paramilitary forces, and militants; 
Whereas the peoples of Kashmir, India, and Pakistan have suffered tremendous loss of life over the last 14 years from the violence in the conflict over Kashmir, including the deaths of approximately 60,000 people; 
Whereas reports suggest that Kashmiri territory has been used by militants who seek to destabilize the region, including India and Pakistan; 
Whereas the unresolved conflict over Kashmir brings instability to South Asia, particularly as Pakistan and India continue to build their weapons capabilities; 
Whereas the governments of India and Pakistan agreed upon a cease-fire in November of 2003, and then took commendable steps to build bridges between the two nations by reopening air and bus routes and through other confidence-building measures; 
Whereas in February of 2004, the governments of India and Pakistan agreed upon a basic road map for peace negotiations to facilitate their conflict over Kashmir and the peace process; and 
Whereas the designation of a Special Envoy by the United States to help resolve the issues relating to Kashmir would signify the importance of the region and issues to United States and international security and stability: Now, therefore, be it 
 
That the House of Representatives— 
(1)urges all parties involved to find a peaceful resolution of the conflict over Kashmir; 
(2)commends the governments of India and Pakistan for the November 2003 cease-fire agreement, ongoing dialogue, the agreement on the basic road map for peace negotiations, and confidence building measures to promote peace; 
(3)commends nongovernmental and humanitarian organizations for their work on communal peace and reconciliation and on building civil society in Kashmir; 
(4)urges the governments of India and Pakistan to include Kashmiri leaders in the dialogue and constructive engagement regarding Kashmir; and 
(5)urges the President to appoint immediately a Special Envoy to work with the governments and peoples of India, Pakistan, and Kashmir in order to support further dialogue, negotiations, and a resolution of the conflict over Kashmir. 
 
